Title: Agreement with Nicholas Voss, 26 June 1802
From: Voss, Nicholas,Madison, James
To: 


Memorandum
June 26. 1802
J. Madison agrees with Mr. Voss to take his house at the rent of 500 drs. per year—on condition of Mr V’s agreeing that J M may have it as long as J. Madison resides in the City of Washington, & may give up the House whenever he ceases to do so. It is further agreed that Mr Voss shall build a Brick Stable for four horses & a carriage before October next, in consideration of which J. M agrees to advance half a years rent in July & the other half on the first day of Ocr. or as soon thereafter as the Stable shall be finished—and as what remains to be done to the dwelling house shall also be finished
Nicholas Voss
James Madison

Mr. Voss has been promised a half yearly advance of the rent and admits that he is to pay all taxes.
 

   
   Ms (DLC). In JM’s hand, signed by Voss and JM. Docketed by JM. For JM’s previous arrangement with Voss, see William Thornton to JM, 15 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:45, 46 n. 1).


